Citation Nr: 1016995	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-34 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on account of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1944 to July 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2007, the Veteran withdrew his request for a 
hearing before the Board. 

In Jul 2009, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not blind or nearly blind; the Veteran is not 
a patient in a nursing home; the Veteran's disabilities do 
not render him so helpless as to need regular aid and 
attendance in the activities of daily living; the Veteran is 
not incapacitated, physically or mentally, such that he needs 
aid and attendance in order to protect him from the hazards 
or dangers of his daily environment; the Veteran is not 
bedridden; and the Veteran does not have one disability that 
is rated 100 percent disabling and he is not permanently 
housebound.




CONCLUSION OF LAW

The criteria for special monthly pension based on either the 
need for aid and attendance or by reason of being housebound 
have not been met.  
38 U.S.C.A. §§ 1541, 5107(b) (West 2002); 38 C.F.R. §§ 
3.3.351, 3.352(a) (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre-adjudication VCAA notice by letters, 
dated in December 2005 and in March 2006.  The Veteran was 
notified of the evidence needed to substantiate the claim of 
special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound.  The Veteran was 
notified that VA would obtain VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private records on 
his behalf. The notice included the provisions for the 
effective date. 

As for content and timing of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

As the claim is denied, no disability payment can be awarded 
as a matter of law.  And the Veteran has not been prejudiced 
by the limited omission in the VCAA notice. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
afforded the Veteran a VA examination in June 2009.  

While the Veteran in a statement received in January 2010 
indicated that the VA examiner did not accurately portray his 
condition, the Board finds this examination was conducted by 
a medical professional and is adequate and consistent with 
the other evidence of record.  



As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Increased pension is payable to a veteran by reason of need 
for aid and attendance, or if not in need of aid and 
attendance, by reason of being housebound.

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The criteria for determining 
whether such need exists are: (1) blindness or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) a patient in a nursing home because 
of mental or physical incapacity; or (3) a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).

Under 38 C.F.R. § 3.352(a), the following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
herself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  


"Bedridden" will be a proper basis for the determination.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  

Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.

The criteria for being housebound: (1) additional 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises, and it is 
reasonably certain that the disabilities and resultant 
confinement will continue throughout his lifetime.

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352 be found to exist before a 
favorable rating may be made, but at least one of the 
enumerated factor be present.  Turco v. Brown, 9 Vet. App. 
222, 224-25 (1996).



Facts

VA records show that in 2004 the Veteran had a total left 
knee arthroplasty and in October 2005 had a total right knee 
arthroplasty.  Records that same month show the Veteran had 
no visual limitations, had good bladder control and indicate 
that based on cognitive functioning the Veteran had the 
ability to carry out self-care and household activities 
independently.  

VA records in November 2005 show that the Veteran stated that 
he was independent with activities of daily living and drove 
a pick-up truck.  

In November 2005, the Statement of the Attending Physician 
indicated the Veteran was housebound and in need of regular 
aid and attendance, however the examiner indicated the 
Veteran without any assistance could walk, dress, attend to 
the needs of nature and keep himself clean and presentable.  
The examiner also indicated the Veteran was not bedridden or 
blind, had sphincter and bladder control, was not confined to 
a nursing home and was not physically or mentally able to 
protect himself from everyday hazards of life.  

In statements received in January 2006, the Veteran argued 
that he had both knees replaced and needed help at home with 
tasks of daily living.  He also indicated he has poor vision 
and hearing, anxiety, high blood pressure, constant back 
pain, could not drive or walk well.  In his notice of 
disagreement received in July 2006 and in the Form 9 Appeal 
received in November 2006, the Veteran also argued that he 
lived alone in the could not drive, some days had problems 
getting out of bed, needed assistance with personal hygiene 
and meal preparations (as he could not use can openers due to 
arthritis).  

VA records from 2008 to 2009 do not show the Veteran was 
blind or nearly blind, his visual acuity approximately ranged 
from 20/20 to 20/70 with the exception of 20/400 and 20/100 
pinhole vision in the left eye following a cataract removal.  
He had cataracts in both eyes, the cataract in his left eye 
was removed in June 2008 and a cataract in his right eye was 
removed in September 2008.

On VA examination in June 2009, the examiner noted the 
Veteran drove himself to the examination, had a lady clean 
his home once a month, but did most of his own food 
preparation and cleaning otherwise.  The examiner noted the 
Veteran's bilateral eye cataract surgery significantly 
improved his vision and he became fully functional since his 
bilateral knee replacements.  The Veteran complained of back 
and shoulder pain, however the examiner indicated he had no 
difficulty with feeding himself, dressing and hygiene.  The 
Veteran could walk without assistance and cover three hundred 
feet, he did not use a wheelchair or a walker and on occasion 
used a cane.  

In sum, the examiner determined that the Veteran was not 
bedridden, had control of anal sphincter and bladder 
sphincter.  He could walk, dress and maintain his hygiene 
without assistance.  He was able to protect himself 
physically and mentally from everyday hazards of life.  While 
the Veteran spent some time in a nursing rehabilitation 
facility after his knee replacements, he was not currently in 
a nursing home.  The examiner concluded that the Veteran was 
not in need of regular assistance of another person in 
attending to ordinary activities of daily living or in 
protecting himself from ordinary hazards of his daily 
environment nor was the Veteran was not restricted to his 
home or the immediate vicinity thereof.  

In a statement received in January 2010, the Veteran 
indicated he had problems driving, dressing, bathing and 
constant knee and back pain.  He stated that he was 
restricted to his house and he could only drive a few miles 
and he was unable to protect himself from everyday hazards.  

Analysis

As for the need for aid and attendance, the Veteran does not 
assert and the record does not establish that the Veteran is 
blind or so nearly blind or is a patient in a nursing home.  
38 C.F.R. § 3.352(a).



The Veteran does assert that he has a factual need for aid 
and attendance and is housebound.  The favorable evidence 
includes the Veteran statements and VA records in November 
2005.  The unfavorable evidence consists of the VA 
examination in June 2009.  

As for the VA records in November 2005, the Board finds the 
finding to be less probative than the opposing evidence as 
the examiner did not provide a rationale why the Veteran 
would be in need of aid and attendance and merely made a 
conclusory statement following the Veteran's surgery for a 
total right knee arthroplasty.  As for the Statement of the 
Attending Physician in November 2005 indicating that the 
Veteran was housebound and in need of regular aid and 
attendance, the Board does not find this determination to be 
probative as it was not consistent with the examiner's 
findings that the Veteran without any assistance could walk, 
dress, maintain hygiene and was capable to protect himself 
from everyday hazards of life.  The examiner did not provide 
a rationale as to why the Veteran was housebound.  

As for the Veteran's contentions that he has a need for aid 
and attendance and his housebound, his contentions are 
outweighed by the objective evidence of record which shows 
that he is not housebound, he lives alone, he is mobile, and 
capable of handling activities of daily living and is able to 
drive.  

The Board finds the VA examiner opinion in June 2009 
concluding that the Veteran was not in need of regular 
assistance of another person and was not restricted to his 
home to be highly probative as it is consistent with the 
other evidence record, is supported by a rationale that 
reflects objective findings and the clinical data of record.  
The Board therefore finds the opinion of the VA examination 
in June 2009, which opposes rather than supports the claim to 
be more probative on the questions of the need of aid and 
attendance and housebound status and outweighs the favorable 
evidence.



The RO has rated the nonservice-connected disabilities as 
follows: 60 percent for residuals of spinal fusion L4/S1 with 
pseudoarthrosis, noncompensable evaluations for a vision 
condition and hearing loss, 10 percent for hypertension, 30 
percent for anxiety reaction, 20 percent for arthritis of the 
left knee for pension purposes, and 20 percent for arthritis 
of the right knee for pension purposes.  

As the Veteran does not have one disability rated 100 percent 
disabling or is he housebound, that is, substantially 
confined to his home, the criteria for housebound have not 
been met.

Accordingly, as the preponderance of the evidence is against 
the claim for special monthly pension based on the need for 
aid and attendance or by reason of being housebound, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Special monthly pension based on the need of aid and 
attendance or by reason of being housebound is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


